Citation Nr: 1751019	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on need for aid and attendance of another person.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Army from October 1952 to August 1954 and September 1954 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied, in relevant part, entitlement to special monthly pension (SMP) based on the need for aid and attendance.  The Veteran timely perfected an appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not helpless or so nearly helpless that he requires the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for a special monthly pension based on need for aid and attendance have not been met.  38 U.S.C.A. §§ 1502(b), 5207 (West 2014); 38 C.F.R. §§ 3.351, 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

The Veteran contends that he is entitled to SMP based on the need for aid and attendance.

Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.351(b); see also 38 U.S.C.A. § 1502(b).

The criteria for establishing the need for aid and attendance for special monthly pension require that the Veteran is: (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

In determining the need for regular aid and attendance, the following is considered: inability to dress or undress or to keep ordinarily, clean, and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed oneself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the oneself from hazards or dangers incident to his or her daily environment.  An individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations of the need for regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

In this case, the record does not reflect that the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person under the criteria for receipt of special monthly pension.

The Veteran submitted a private medical statement dated August 2014 discussing his medical conditions.  The private physician diagnosed the Veteran with: tinnitus; bilateral deafness; hypertensive cardiovascular disease; dyslipidemia; chronic cervical spine pain; degenerative joint disease of the shoulders, elbows and wrists; chronic low back pain, chronic myositis para-lumbar spine muscles; degenerative joint disease of the hips, knees, ankles and feet; generalized anxiety disorder; major depression disease; posttraumatic stress disorder; Alzheimer's disease stage II-III; and bilateral cataracts.  As a result, the private physician concluded that the Veteran is fully disabled, his disabilities significantly affect his ability to perform in a competitive work environment, and he needs aid and attendance on a regular basis.

The Veteran is in receipt of special monthly pension based on being housebound.  He has no service-connected disabilities.  While adjudicating other claims not appealed to the Board, the Veteran underwent a number of VA examinations.

In June 2015, the Veteran underwent an audiological evaluation for his claims of tinnitus and hearing loss.  While the Veteran experienced hearing loss, the examiner noted that it was more likely than not the result of age due to approximate onset in July 1999, long after service.  The Veteran's stated that he needed to ask for repetition and had a high pitched voice due to his hearing loss, though no occupational functioning effects were reported.  The Veteran's tinnitus was found to have no reported impact on conditions of daily life, including the ability to work.

In August 2015, the Veteran underwent a VA examination to assess his posttraumatic stress disorder.  The examiner determined that there was no evidence of a mental disorder at the time of examination.  The medical diagnoses provided in the examination were as follows: mixed hyperlipidemia; hypertension; senile nuclear cataract; angina pectoris; adverse effects of medication; open angle glaucoma; chronic ischemic heart disease; presbyopia; low back pain; impaired fasting glucose; hypothyroidism; chronic rhinitis; osteoarthritis; personal history of surgery; angioneurotic edema; sensorineural hearing loss, bilateral, and; subjective tinnitus.  The examiner concluded that the Veteran did not have an impairment in social, occupational, or other areas of functioning.  

In September 2015, the Veteran underwent a VA examination to assess his eye disability.  The examiner diagnosed the Veteran with pseudophakia in both eyes, open angle glaucoma, and nasal atrophic pterygium.  The Veteran reported a history of cataract surgery in both eyes, but denied any ocular complaint in the examination.  The Veteran's uncorrected distance and near sight was 20/40 or better.  His corrected distance and near sight was also 20/40 or better.  He was not found to have a visual field defect.  The examiner noted that the Veteran's eye condition did not impact his ability to work.  

In September 2015, the Veteran underwent a VA examination to assess his ankles and feet.  The examiner found bilateral foot osteoarthritis, which was considered part of the normal aging process in older patients.  The examiner noted that the private physician did not conducting imaging studies to confirm his diagnosis of various joint disabilities, thus undermining his overall credibility.  While the Veteran reported occasional pain and swelling of the joint, he did not report a functional limitation from this condition.  The examiner concluded that any pain experienced did not result in functional loss.  The examiner specifically noted that the Veteran was totally independent in his activities of daily life, self-care, and ambulation.  

Also in September 2015, the Veteran underwent a cardiology examination at the VA Medical Center.  The examiner noted diagnoses of stable angina and hypertensive heart disease.  In the examination, the Veteran stated that he had not needed to be hospitalized for the condition, nor did he have angina episodes or chest pain since June 2000.  His echocardiogram was normal and showed a left ventricular ejection fraction of 65-70%.  In an interview-based stress test, the Veteran denied experiencing fatigue, chest pain, or dyspnea.  He was slightly limited due to a problem with balance, but not due to his cardiac diagnoses.  There was no functional impact assessed due to his cardiac diagnoses.

After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is not entitled to SMP based on the need for aid and attendance.

In sum, multiple VA examinations have found that the Veteran experiences little to no functional limitation due to his medical conditions, and he is fully capable of engaging in the activities of daily life, self-care, and ambulation independently.  The Veteran's vision tested well, and does not show acuity of 5/200 or less, or a concentric contraction of the visual field to 5 degrees or less.  Additionally there is no note of the Veteran being confined to a nursing home due to mental or physical incapacity.  While the Veteran's private medical opinion attests to much more serious physical and mental disabilities, the Board notes that the private opinion does not cite to any tests to support its conclusions.  Multiple VA examiners noted that the Veteran did not experience functional impact due to his disabilities.  Specifically, in the Veteran's ankle and foot examination it was noted that he was fully independent.  Furthermore, the Veteran's cardiac examination reported the ability to walk longer distances and engage in activities such as golfing and heavy yard work without experiencing fatigue or chest pains.  At most, the Veteran is characterized as having slight limitations due to problems with his balance.  Thus, the Board assigns a reduced probative weight to the opinions of the private physician.

Given the above, the preponderance of the credible, probative evidence of record weighs against a finding that the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  Accordingly, a special monthly pension based on need for aid and attendance is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to special monthly pension based on the need for aid and attendance is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


